DISMISS and Opinion Filed May 12, 2014




                                          SIn The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00488-CV

                              MARZELL HOWARD, Appellant
                                         V.
                              CEDAR CREEK CORP., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-03731

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s May 8, 2014 motion to dismiss the appeal. Appellant no

longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




140488F.P05                                     /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MARZELL HOWARD, Appellant                         On Appeal from the 14th Judicial
                                                  District Court, Dallas County, Texas.
No. 05-14-00488-CV       V.                       Trial Court Cause No. DC-13-03731.
                                                  Opinion delivered by Chief Justice Wright.
CEDAR CREEK CORP., Appellee                       Justices Lang-Miers and Brown,
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, CEDAR CREEK CORP., recover its costs of this appeal
from appellant, MARZELL HOWARD.


Judgment entered May 12, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–